Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for priority based on an application 16/054,967 with domestic benefit based on provisional application 62/540,982 filed on August 3, 2017.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koda et al. (U.S. Patent. No. 6,326,796), herein “Koda.”

Regarding claim 1,
Koda teaches a method of estimating a physical characteristic (admittance) of a network element (power lines) in a distributed energy resource system having a plurality of assets (substation, power consumer 105, equivalent circuit 206, or transformer) electrically connected by a plurality of network elements, (Col. 2, lines 16 – 21: “The admittance values of equivalent circuits of the power lines, located upstream and downstream from the harmonic injection point, for the interharmonics of the frequencies, are determined by use of the actual measurement results on the injected interharmonics, and those equivalent circuits are specified by the obtained admittance values.” See also Col. 2, lines 12 – 16.)  the method comprising:
injecting a small power or current signal at a given frequency from a given
controllable asset into a given branch between two nodes in the DERs system; (Col. 5, lines 38 – 44: “The voltage rank of each of current injection devices located near the harmonic injection points may be low. The current capacity of the current injection device is lower than when one harmonic injection point is used and one current injection device is used. Therefore, the current injection device of low voltage rank and small current capacity may be used for the harmonic measurement.” See also Col. 13, lines 33 – 44; Col. 22, lines 9 – 19; and Col. 23, lines 6 – 12.) 
measuring the voltage perturbation: i) magnitude, or ii) magnitude and phase at the given frequency, at both of the nodes;  (Col. 5, lines 50 – 53: “A harmonic characteristic measuring device accurately measures the current and voltage of the interharmonic at the harmonic measuring point, and obtains the value of the admittance of an equivalent circuit of the power line.” Col. 3, lines 42 – 47: “It is another object of the invention to provide a harmonic measuring method which measures a harmonic characteristic of a power line extending upstream from a harmonic measuring point by injecting the currents of the interharmonics of which the frequencies are located on both sides of the frequency of a targeted harmonic into a power line extending downstream from the harmonic measuring point.” Col. 4, lines 59 – 64: “Therefore, the harmonics measuring method of the invention can measure a harmonic characteristic of the power line for a targeted harmonic, which is located upstream from the harmonic measuring point set at a position upstream from the harmonic injection point, with small size and simple construction of the related device.” Col. 6, lines 17 – 39: “setting a plural number of harmonic measuring points on a plural number of power lines branched downstream or upstream from the harmonic injection point in the electric power system setting harmonic measuring devices at the plural number of harmonic measuring points; frequency analyzing the current and voltage measured at the harmonic measuring points by the harmonic measuring devices in synchronism with the output signal of the synchronizing device; detecting the currents and voltages of the interharmonics at the harmonic measuring points through the frequency analyzing, to thereby determine admittance values of an equivalent circuit of the power line extending downstream or upstream from each the harmonic measuring point when the interharmonics flow there through; determining an admittance value of the equivalent circuit of the power line when the targeted harmonic flows there through by interpolating the admittance values for the interharmonics, to thereby measure a harmonic characteristic for the targeted harmonic.” Col. 38, lines 51 – 59: “If necessary, different points may be used for the harmonic injection and the harmonic measurement. In this case, the current injection device 406 is connected to the harmonic 55 injection point. The measuring transformer 417 and the measuring current transformer 419 are coupled to the harmonic measuring point. With such an arrangement, the equivalent circuit is specified and the harmonic characteristic is measured.” Col. 6, lines 49 – 51: “The harmonic measuring points are set on the branch  power lines to be measured, which are located downstream from the harmonic injection point.” See also Col. 6, line 60 – Col. 7, line 7; Col. 8, line 10 – 14 (measure at slave stations). Examiner’s Note – See many paragraphs in Koda that teach where the measuring point is located. ) 
calculating the voltage drop across the network element at the given
frequency as a result of the injected signal;  (Col. 11, lines 32 – 35: When the voltage drop by the line impedance 5, for example, is taken into consideration, the admittance Yiu, the admittance Yu(n) and the current IGu(n) can be exactly obtained in their values.”) 
estimating a physical characteristic (admittance) of the network element as a function of the calculated voltage drop and the injected small power or current signal. (Co. 4, lines 15 – 20:  “detecting the current values and voltage values of the interharmonics at the harmonic measuring point by a characteristic measuring device coupled to the harmonic measuring point, to thereby obtain admittance values of an equivalent circuit of a power line extending upstream from the harmonic measuring point when the interharmonics flow there through;” See also Col. 5 lines 16 – 23.   Col. 5, lines 45 – 53:  “The current injection devices inject the currents of the interharmonics to the harmonic injection points in a synchronous manner. The interharmonic currents thus injected are added together, and the resultant current, large in level, is fed to a point downstream from the harmonic measuring point. A harmonic characteristic measuring device accurately measures the current and voltage of the interharmonic at the harmonic measuring point, and obtains the value of the admittance of an equivalent circuit of the power line.”) 

Regarding claim 2,
Koda teaches the limitations of claim 1 which claim 2 depends.  Koda also teaches injecting a second power signal, from a second controllable asset, at a second given frequency, into a second given network element between two assets in the DERs system; measuring the change in voltage across the second given network element between the two assets to produce a second measured voltage change; determining the physical characteristic of the second given network element as a function of the power signal and the measured voltage change.  (Col. 15, lines 50 – 65: “Current injection devices 121 of the inverter type are connected to the harmonic injection points b1, respectively, as shown. To measure the harmonic characteristic of the upstream power line, those current injection devices 121 are operated in synchronism with each other in response to a current injection command (to be described later) to inject the currents of the interharmonics of different frequencies into the harmonic injection points b1 at fixed time intervals, e.g., 30 minutes. The currents of the interharmonics are denoted as I1 and I2. The frequencies f1 and f2 of the interharmonics are located on both sides of the fundamental frequency f.sub.s of the fundamental wave when charted in frequency spectrum. The frequencies are each an integral multiple of the fundamental frequency f.sub.s. Those frequencies f1 and f2 and the frequency (=n.times.f.sub.s) the targeted harmonic are related as follows et f1&lt;n.times.f.sub.s &lt;f2.”  Col. 16, lines 24 – 37: “Each measuring device 128 operates in response to a measurement command signal received through a communication cable 129 from the central load-dispatching computer 123. In the measurement of the harmonic characteristic of the upstream power line, the measuring device 128 fetches from the measuring current transformer 125 injection information or the measuring information of the currents of the interharmonics of the frequencies f1 and f2, which are injected by the current injection devices 121, and further fetches the information of the power voltage and power current from the measuring current transformer 126 and the measuring transformer 127, and sends those pieces of information to the central load-dispatching computer 123 via a communication cable 130.”) 

Regarding claim 8,
Koda teaches the limitations of claim 1 which claim 8 depends.  Koda also teaches injecting the power signal and the second power signal are sent simultaneously and have different frequencies. (Col. 5, lines 7 – 11: “injecting, simultaneously and synchronously, the currents of interharmonics to the harmonic injection point by the current injection devices, the frequencies fl and f2 of the interharmonics being located on both sides of the frequency of an n-th targeted  harmonic in frequency spectrum and each of the frequencies being a nonintegral multiple of the frequency t of a fundamental wave of an electric power transmitted by the electric power system, the frequency of the n-th targeted harmonic being nxt, and fl<nxt<f2…”)

Regarding claim 9,
Koda teaches the limitations of claim 1 which claim 9 depends.  Koda also teaches wherein the power signal is sent at a regular interval. (Col. 15, lines 15: “…inject the currents of the interharmonics of different frequencies into the harmonic injection points b1 at fixed time intervals…”) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Salmani et al. (US Patent No. 9,316,701), herein “Salmani.” 
	
Regarding claim 4, 
Koda teaches the limitations of claim 1 which claim 4 depends, but does not teach that the perturbation signal is below 1khz while the system is in operation. However, Salmani does teach the injected signal is a small signal that is injected when the DERs system is in operation, the small signal having a frequency of less than 1 kHz and being less than 10% of the steady state output power of the given controllable asset. (Col. 6, line 51 – Col. 7, line 8: “Various embodiments determine the small-signal stability of the PECs while they are operating. This technique is based on the ac d-q impedance measurement theory (in the operational stage as opposed to design stage), and utilizes GNC to assess the stability of the systems; however, the perturbations are in a range of frequencies instead of solely system's fundamental frequency. In various embodiments, the frequencies may range from about 0.1 Hz to about 1000 Hz. By using generalized impedance and admittance concepts (perturbing the system in a range of frequencies), it is possible to utilize Nyquist immittance criterion for local and regional operating points of the system; whereas the impedance Z.sub.s(s) (or admittance Y.sub.l(s)) is a unique complex number at any given frequency. Herein, since it is desirable to monitor a system's stability while it is operating and at any given time, the system has to be perturbed persistently and by utilizing the system's response to the perturbations, Z.sub.Sdq and Y.sub.Ldq could be calculated in a time-domain. Afterward, it is possible to transfer time-domain results to the frequency-domain by fast Fourier transforms (FFTs) and monitor the system's stability by employing GNC. One of the advantages of various embodiments over the prior art is the capability to define relative stability of the systems and compare it with the instability borders to define absolute and relative stability status of the systems.” Col. 13, lines 17 – 36: “In order to verify various embodiments, an average value model of a SST [15] was used. The STT model and all the required blocks to achieve return-ratio matrix and its Nyquist contour are developed into the PSCAD platform. Various embodiments may be based on impedance measurement technique and shunt current injection method, which in the shunt current injection method the perturbations are made by injecting current into the systems. The first part is perturbing system in a range of frequencies; this has been done by “injection current harmonics” in PSCAD. Basically, this part is for perturbing the system in a range of frequencies. The harmonic current magnitude is about 5% of the fundamental current magnitude and its frequency is in a range of 60-900 (Hz) with the increment of 60 (Hz) in various embodiments. In other words, the injections are up to 15.sup.th harmonics of fundamental frequency. In certain embodiments, the magnitude of the injected current ranges from about 0.5 percent to about 1 percent of a nominal current of the power system. The system's voltages are measured in the source and load interfaces (FIG. 9).” See also Col. 1, lines 35 – 57, Col. 2, lines 31 – 47, Col. 5, lines 11 – 19, Col. 15, lines 52 – 55, and Abstract.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined measuring a physical characteristic of a network of elements such as power lines by injecting a signal and one point in the system and measuring the effect, frequency, or magnitude of the result at a different point in the system such as at a transformer or equivalent circuit where the measurement point equates a voltage drop to an admittance of the network element as in Koda with injecting a small signal at less than 1 kHz while the system is operating and measuring the voltages as in Salmani in order to monitor real-time small-signal power components in a power system and calculate source/load impedance and monitoring the system’s stability. (Abstract)


Claims 5, 10, 12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Flynn et al. (PG Pub. No. 20120271470), herein "Flynn."

Regarding claim 5,
Koda teaches the limitations of claim 1 which claim 5 depends. Koda also teaches physical characteristic is impedance. (Col. 7, lines 27 – 32: “determining an admittance value or an impedance value of the equivalent circuit of the power line when the targeted harmonic flows there through by interpolating the admittance or impedance values for the interharmonics, to thereby measure a harmonic characteristic for the targeted harmonic…”  Examiner’s Note – It is known in the art that admittance = 1/Resistance.)  Koda does not teach a DER system which is a microgrid.
However, Flynn does teach wherein the DERs system is a microgrid, and the (Par. 0048: "one or more local controllers 210 may optionally be provided. A local controller 210 may be, for example, a substation level control system associated with a power distribution substation, a neighborhood, or other particular area. In operation, the local controller 210 may be configured to monitor and/or manage a local power grid or microgrid associated with the local controller 210. For example, the local controller 210 may be configured to monitor a microgrid associated with a neighborhood or other area, and the local controller 210 may attempt to maintain relatively stable conditions within the microgrid. The microgrid may be monitored when the microgrid is connected to a main power grid and/or when the microgrid has become disconnected from the main power grid. For example, the microgrid may be monitored in a power island or disconnected mode in the event of a fault or failure within the main power grid." See also Par. 0017, 0049 – 51.  )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined measuring a physical characteristic of a network of elements such as power lines by injecting a signal and one point in the system and measuring the effect, frequency, or magnitude of the result at a different point in the system such as at a transformer or equivalent circuit where the measurement point equates a voltage drop to an admittance of the network element as in Koda with a smart agent that takes measurements of various power grid parameters and that has controls assets such as smart agents of a microgrid as in Flynn in order to manage loads and power sources within the microgrid and in a power failure be able to disconnect the microgrid and continue to manage the microgrid or power island. (Par. 0033)
Regarding claim 10,
Koda teaches most of the limitations of claim 1 which parallel those limitations of claim 10.  Koda also teaches an asset manager (Col. 16, lines 5 – 8: “A central load-dispatching computer 123 of a central load-dispatching office 122 sends a current-injection command signal as a sync control signal to the current injection devices 121 by way of a communication cable 124.” Examiner’s Note – Flynn also teaches the asset manager as a central control system. See Par. 0047.)  Koda does not teach a voltmeter or an interface.  However, Flynn does teach an interface configured to receive asset information relating to the given asset and to communicate with at least one a) other asset manager, b) central controller, and/ or c) voltage monitor in the DERs system across a given network element, wherein at least one other asset is configured to inject a power signal at a given frequency into the given network element; (Par. 0005: “According to another embodiment of the invention, there is disclosed a system for maintaining stable conditions within a power grid. The system may include at least one communications interface…” See also Par. 0035, 0036, and 0044.) 
a voltmeter configured to measure the change in voltage across the given network element at the given frequency; (Par. 0017: “Additionally, the smart agent may monitor one or more parameters associated with a power grid configured to supply power to the structure. For example, the smart agent may receive measurements data from any number of measurement devices configured to take measurements of various power grid parameters, such as a power grid frequency, a power grid voltage, and amount of power supplied by the power grid, and/or an amount of reactive power  associated with the power grid.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined measuring a physical characteristic of a network of elements such as power lines by injecting a signal and one point in the system and measuring the effect, frequency, or magnitude of the result at a different point in the system such as at a transformer or equivalent circuit where the measurement point equates a voltage drop to an admittance of the network element as in Koda with a system that measures and monitors microgrid and grid conditions by using an interface and voltmeter or voltage sensing equipment as in Flynn in order to maintain stable power grid conditions by monitoring both local and the main power grid parameters and identify fluctuations and adjust operations of one distributed power source using an interface. (Par. 0003 – 0005)

 Regarding claim 12,
Koda and Flynn teach the limitations of claim 10 which claim 12 depends.   Koda also teaches that the physical characteristic is impedance.  (Col. 7, lines 27 – 32: “determining an admittance value or an impedance value of the equivalent circuit of the power line when the targeted harmonic flows there through by interpolating the admittance or impedance values for the interharmonics, to thereby measure a harmonic characteristic for the targeted harmonic…”  Examiner’s Note – It is known in the art that admittance = 1/Resistance.)
  
Regarding claim 14,
Koda teaches most of the limitations of claim 1 which parallel those limitations of claim 14.  Koda does not teach an interface which Flynn does teach as rejected in claim 10.  Koda also teaches a computer program product that implements the method in claim 1. (Col. 13, lines 58 – 64: “In the arrangement of the harmonic measuring device 15, the A/D converter 19, signal processor 21 and computing unit 22 may be implemented by a software technique in the computer field. In this case, the A/D converter 19, signal processor 21, computing unit 22, display portion 23 and storage portion 24 may be packed into a single computer device, e.g., a portable personal computer.”) 

Regarding claim 15,
Koda and Flynn teach the element of claim 14 which claim 15 depends. Koda also teaches a computer inject a second power signal, at a second given frequency, into a second given network element between two assets in the DERs system; program code for causing the voltmeter to measure the change in voltage across the given network element between the two assets to produce a second measured voltage change; program code for causing the physical characteristic analysis engine to determine the physical characteristic of the second given network element as a function of the power signal and the measured voltage change. (Col. 15, lines 50 – 65: “Current injection devices 121 of the inverter type are connected to the harmonic injection points b1, respectively, as shown. To measure the harmonic characteristic of the upstream power line, those current injection devices 121 are operated in synchronism with each other in response to a current injection command (to be described later) to inject the currents of the interharmonics of different frequencies into the harmonic injection points b1 at fixed time intervals, e.g., 30 minutes. The currents of the interharmonics are denoted as I1 and I2. The frequencies f1 and f2 of the interharmonics are located on both sides of the fundamental frequency f.sub.s of the fundamental wave when charted in frequency spectrum. The frequencies are each an integral multiple of the fundamental frequency f.sub.s. Those frequencies f1 and f2 and the frequency (=n.times.f.sub.s) the targeted harmonic are related as follows et f1&lt;n.times.f.sub.s &lt;f2.”  Col. 16, lines 24 – 37: “Each measuring device 128 operates in response to a measurement command signal received through a communication cable 129 from the central load-dispatching computer 123. In the measurement of the harmonic characteristic of the upstream power line, the measuring device 128 fetches from the measuring current transformer 125 injection information or the measuring information of the currents of the interharmonics of the frequencies f1 and f2, which are injected by the current injection devices 121, and further fetches the information of the power voltage and power current from the measuring current transformer 126 and the measuring transformer 127, and sends those pieces of information to the central load-dispatching computer 123 via a communication cable 130.”)

Regarding claim 17,
Koda and Flynn teach the limitations of claim 14 which claim 17 depends.  Koda also teaches that the physical characteristic is impedance. (Col. 7, lines 27 – 32: “determining an admittance value or an impedance value of the equivalent circuit of the power line when the targeted harmonic flows there through by interpolating the admittance or impedance values for the interharmonics, to thereby measure a harmonic characteristic for the targeted harmonic…”  Examiner’s Note – It is known in the art that admittance = 1/Resistance.)  Therefore, Koda and Flynn teach the computer program product of claim 17.)

Regarding claim 19,
Koda and Flynn teach the limitations of claim 15 which claim 19 depends.  Koda also teaches injecting the power signal and the second power signal are sent simultaneously and have different frequencies. (Col. 5, lines 7 – 11: “injecting, simultaneously and synchronously, the currents of interharmonics to the harmonic injection point by the current injection devices, the frequencies fl and f2 of the interharmonics being located on both sides of the frequency of an n-th targeted  harmonic in frequency spectrum and each of the frequencies being a nonintegral multiple of the frequency t of a fundamental wave of an electric power transmitted by the electric power system, the frequency of the n-th targeted harmonic being nxt, and fl<nxt<f2…”)


Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Chinese patent document Xi et al. (Chinese Doc. No. CN 102914733 A), herein "Xi."

Regarding claim 6,
Koda teaches the limitations of claim 1 which claim 6 depends. Koda does not teach sensing a middle point.  However, Xi does teach that the second controllable asset is used to measure the voltage of a midpoint node.  (Abstract: “The invention claims a large-length super high voltage cross-linked cable damp oscillation wave partial discharge detecting method, a partial discharge test method uses the attenuation period of 300mS damp oscillation wave voltage as latent insulation defect in cable line instead of the power frequency sine wave voltage for excitation voltage; in the stressing process partial discharge detecting method by off-line single-end fixing measuring electrified detection or distributed monitoring of middle connector along the line; signal pickup is, adopts leading-out wire is clamped high frequency pulse current coupling sensor for replacing coupling capacitor and detecting impedance in parallel with the cable terminal of the cable metal sleeve; data processing aspects…”  Par. 0032: “long-length high-voltage ultra-high voltage crosslinking of the invention cable circuit partial discharge detecting method, and the major difference from the prior art is that: local discharge testing damping period is 300mS of damp oscillation wave voltage as latent insulation defect in cable line instead of the power frequency sine wave voltage for excitation voltage, pressing in the process of partial discharge detection method by the off-line single-end fixing measure into the electrified detection or distributed monitoring of middle joint along the line, signal pickup is, the leading-out wire is clamped high frequency pulse current coupling sensor for replacing coupling capacitor and detecting impedance in parallel with the cable terminal of the cable metal sleeve; data processing aspect, H) using pulse current frequency domain integral calculating method, the frequency domain range IOkHz to 500 kHz, muC is the unit of measurement, data analysis, omega feature statistic distribution spectrum image in 20 periods of magnitudes, pulse number with a test voltage parameter to render phase 3.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined measuring a physical characteristic of a network of elements such as power lines by injecting a signal and one point in the system and measuring the effect, frequency, or magnitude of the result at a different point in the system such as at a transformer or equivalent circuit where the measurement point equates a voltage drop to an admittance of the network element as in Koda with measuring a midpoint or middle of a transmission line as in Xi in order to analyze and diagnose and locate the fault position in the high voltage cable line. (Par. 0007)

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Tzannes et al. (US PG Pub. No. 20120026908), herein "Tzannes."

Regarding claim 7,
Koda teaches the limitations of claim 1 which claim 7 depends. Koda does not teach determining the length and size of the transmission line.  However, Tzannes does teach that the network element is a transmission line and the physical characteristic is the length and size of the transmission line.  (Par. 0469: “In addition to using the measured parameter(s) to determine the type and/or location of interferers, any one or more of the parameters described herein may be used, in cooperation with the test module 880, to determine the type and/or location of a fault in the network. For example the parameters may be used to detect faults such as bad slices, shorts, opens, unshielded wires, bad electrical outlets, lossy cable splitters, broken/bent fiber line and, in general, any characteristics of the channel that is degrading performance. The presence of bad splices (or improperly grounded or terminated devices) may be determined using the measured NLN data because these faults typically have non-linear responses. After the fault or interferer was detected a technician or user could be instructed to fix the problem in order to improve the network performance. In addition to using the measured parameters to determine the type and/or location of interferers any one or more parameters described herein may be used to determine the lengths of communication lines (e.g., loop length in phone lines) and/or topology (e.g., bridged tap location and/or length). For example, models exist for the response of telephone wires, electrical wires, optical fiber or coax cable to certain known signals as function of length of the medium, presence of bridged taps, bends or bad splices, wire gauge, optical fiber diameter, etc. Using these models, which could be stored in the library module 150, the test module 880 cooperating with the controller 130 and memory 140, can compare measured response data from a medium with unknown characteristics (e.g., length, gauge, etc.) and determine these parameters by comparing with the model data in the library module 150. This approach can be used for determining static channel characteristics and using this information to better determine means to reliably utilize the communications channel.”  Par. 0002: “An exemplary aspect of this invention relates to network diagnostics. More specifically, an exemplary embodiment of this invention relates to diagnostics in a home network or in an access network, such as a powerline access network used for smart grid/home grid applications.” See also Par. 0586, 0587, and 0580.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined measuring a physical characteristic of a network of elements such as power lines by injecting a signal and one point in the system and measuring the effect, frequency, or magnitude of the result at a different point in the system such as at a transformer or equivalent circuit where the measurement point equates a voltage drop to an admittance of the network element as in Koda with using test signals and determining the length of the wire and wire gauge as in Tzannes in order to determine and diagnose home networks and apply it to smart grid applications and determine presence of a problem issue. (Par. 0002 and 0477)


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Flynn in further view of Salmani.  
	
Regarding claim 11, 
Koda and Flynn teach the limitations of claim 10 which claim 11 depends, but does not teach that the perturbation signal is below 1khz while the system is in operation. However, Salmani does teach that the injected power signal is a
small signal that is injected when the DERs system is in operation, the small
signal having a frequency of less than 1 kHz and being less than 10% of the
steady state output power of the given controllable asset that injects the small signal at that particular time. (Col. 6, line 51 – Col. 7, line 8: “Various embodiments determine the small-signal stability of the PECs while they are operating. This technique is based on the ac d-q impedance measurement theory (in the operational stage as opposed to design stage), and utilizes GNC to assess the stability of the systems; however, the perturbations are in a range of frequencies instead of solely system's fundamental frequency. In various embodiments, the frequencies may range from about 0.1 Hz to about 1000 Hz. By using generalized impedance and admittance concepts (perturbing the system in a range of frequencies), it is possible to utilize Nyquist immittance criterion for local and regional operating points of the system; whereas the impedance Z.sub.s(s) (or admittance Y.sub.l(s)) is a unique complex number at any given frequency. Herein, since it is desirable to monitor a system's stability while it is operating and at any given time, the system has to be perturbed persistently and by utilizing the system's response to the perturbations, Z.sub.Sdq and Y.sub.Ldq could be calculated in a time-domain. Afterward, it is possible to transfer time-domain results to the frequency-domain by fast Fourier transforms (FFTs) and monitor the system's stability by employing GNC. One of the advantages of various embodiments over the prior art is the capability to define relative stability of the systems and compare it with the instability borders to define absolute and relative stability status of the systems.” Col. 13, lines 17 – 36: “In order to verify various embodiments, an average value model of a SST [15] was used. The STT model and all the required blocks to achieve return-ratio matrix and its Nyquist contour are developed into the PSCAD platform. Various embodiments may be based on impedance measurement technique and shunt current injection method, which in the shunt current injection method the perturbations are made by injecting current into the systems. The first part is perturbing system in a range of frequencies; this has been done by “injection current harmonics” in PSCAD. Basically, this part is for perturbing the system in a range of frequencies. The harmonic current magnitude is about 5% of the fundamental current magnitude and its frequency is in a range of 60-900 (Hz) with the increment of 60 (Hz) in various embodiments. In other words, the injections are up to 15.sup.th harmonics of fundamental frequency. In certain embodiments, the magnitude of the injected current ranges from about 0.5 percent to about 1 percent of a nominal current of the power system. The system's voltages are measured in the source and load interfaces (FIG. 9).” See also Col. 1, lines 35 – 57, Col. 2, lines 31 – 47, Col. 5, lines 11 – 19, Col. 15, lines 52 – 55, and Abstract.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined measuring a physical characteristic of a network of elements such as power lines by injecting a signal and one point in the system and measuring the effect, frequency, or magnitude of the result at a different point in the system such as at a transformer or equivalent circuit where the measurement point equates a voltage drop to an admittance of the network element as in Koda with a system that measures and monitors microgrid and grid conditions by using an interface and voltmeter or voltage sensing equipment as in Flynn with injecting a small signal at less than 1 kHz while the system is operating and measuring the voltages as in Salmani in order to monitor real-time small-signal power components in a power system and calculate source/load impedance and monitoring the system’s stability. (Abstract)

Regarding claim 16,
Koda and Flynn teach the limitations of claim 14 which claim 16 depends.  Salmani teaches the elements of claim 4 and 11 as rejected herein that parallel those elements in claim 16. Therefore, Koda, Flynn, and Salmani teach the computer program product of claim 16. 

Claim 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Flynn in further view of Tzannes. 

Regarding claim 13,
Koda and Flynn teach the limitations of claim 10 which claim 13 depends. Koda and Flynn do not teach determining the length and size of the transmission line.  However, Tzannes does teach that the physical characteristic is the length and size of the transmission line.  (Par. 0469: “In addition to using the measured parameter(s) to determine the type and/or location of interferers, any one or more of the parameters described herein may be used, in cooperation with the test module 880, to determine the type and/or location of a fault in the network. For example the parameters may be used to detect faults such as bad slices, shorts, opens, unshielded wires, bad electrical outlets, lossy cable splitters, broken/bent fiber line and, in general, any characteristics of the channel that is degrading performance. The presence of bad splices (or improperly grounded or terminated devices) may be determined using the measured NLN data because these faults typically have non-linear responses. After the fault or interferer was detected a technician or user could be instructed to fix the problem in order to improve the network performance. In addition to using the measured parameters to determine the type and/or location of interferers any one or more parameters described herein may be used to determine the lengths of communication lines (e.g., loop length in phone lines) and/or topology (e.g., bridged tap location and/or length). For example, models exist for the response of telephone wires, electrical wires, optical fiber or coax cable to certain known signals as function of length of the medium, presence of bridged taps, bends or bad splices, wire gauge, optical fiber diameter, etc. Using these models, which could be stored in the library module 150, the test module 880 cooperating with the controller 130 and memory 140, can compare measured response data from a medium with unknown characteristics (e.g., length, gauge, etc.) and determine these parameters by comparing with the model data in the library module 150. This approach can be used for determining static channel characteristics and using this information to better determine means to reliably utilize the communications channel.”  Par. 0002: “An exemplary aspect of this invention relates to network diagnostics. More specifically, an exemplary embodiment of this invention relates to diagnostics in a home network or in an access network, such as a powerline access network used for smart grid/home grid applications.” See also Par. 0586, 0587, and 0580.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined measuring a physical characteristic of a network of elements such as power lines by injecting a signal and one point in the system and measuring the effect, frequency, or magnitude of the result at a different point in the system such as at a transformer or equivalent circuit where the measurement point equates a voltage drop to an admittance of the network element as in Koda with a system that measures and monitors microgrid and grid conditions by using an interface and voltmeter or voltage sensing equipment as in Flynn with using test signals and determining the length of the wire and wire gauge as in Tzannes in order to determine and diagnose home networks and apply it to smart grid applications and determine presence of a problem issue. (Par. 0002 and 0477)

Regarding claim 18,
Koda and Flynn teach the limitations of claim 14 which claim 18 depends. Koda and Flynn do not teach determining the length and size of the transmission line.  However, Tzannes does teach that the physical characteristic is the length and size of the transmission line.  (Par. 0469: “In addition to using the measured parameter(s) to determine the type and/or location of interferers, any one or more of the parameters described herein may be used, in cooperation with the test module 880, to determine the type and/or location of a fault in the network. For example the parameters may be used to detect faults such as bad slices, shorts, opens, unshielded wires, bad electrical outlets, lossy cable splitters, broken/bent fiber line and, in general, any characteristics of the channel that is degrading performance. The presence of bad splices (or improperly grounded or terminated devices) may be determined using the measured NLN data because these faults typically have non-linear responses. After the fault or interferer was detected a technician or user could be instructed to fix the problem in order to improve the network performance. In addition to using the measured parameters to determine the type and/or location of interferers any one or more parameters described herein may be used to determine the lengths of communication lines (e.g., loop length in phone lines) and/or topology (e.g., bridged tap location and/or length). For example, models exist for the response of telephone wires, electrical wires, optical fiber or coax cable to certain known signals as function of length of the medium, presence of bridged taps, bends or bad splices, wire gauge, optical fiber diameter, etc. Using these models, which could be stored in the library module 150, the test module 880 cooperating with the controller 130 and memory 140, can compare measured response data from a medium with unknown characteristics (e.g., length, gauge, etc.) and determine these parameters by comparing with the model data in the library module 150. This approach can be used for determining static channel characteristics and using this information to better determine means to reliably utilize the communications channel.”  Par. 0002: “An exemplary aspect of this invention relates to network diagnostics. More specifically, an exemplary embodiment of this invention relates to diagnostics in a home network or in an access network, such as a powerline access network used for smart grid/home grid applications.” See also Par. 0586, 0587, and 0580.) 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koda in view of Haines (US PG Pub. No. 20050111560). 
	
Regarding claim 20, 
Koda teaches the limitations of claim 14 which claim 20 depends, but does not teach that the power signal is generated in cycles or coordinated with temperature.  However, Haines does teach that the power signal is sent at a regular interval, and the timing of the regular interval is coordinated with temperature so that the effect of temperature on the network element can be estimated. (Abstract: “The invention describes a transmission system for transmitting digital information via a power supply network. The proposed transmission device comprises a generator (4a) for generating a simulated digital wave-form carrying the digital information to be transmitted, wherein the simulated digital wave-form is built of predetermined harmonic frequencies of a signal frequency, and a high-voltage injector (4b) to inject the generated simulated digital wave-form carrying the digital information into the power supply network. The proposed receiving device (6) comprises an analog detector (21) for detecting predetermined harmonic frequencies of a signal frequency, and a logic device (22) to output a logic signal corresponding to the output of the analog detector (21) as said digital information.”  Par. 0205: “To reduce heating in the power stage of the high voltage transmitter the transmission cycle rate and the chopping duty cycle can be adjusted dynamically. The actual time is broadcast in 0.1 s increments and the goal is to broadcast time at least 3 times a second and the date at least 3 times every minute. The actual timing and frequency will be varied close to date changes and time events such as chronograph synchronization i.e. `leap seconds` or shifts between standard times and daylight saving times. The transmitter control station can delay control signals at this time or during periods of `over temperature`. The network utilization for date and time transmission is very low (less than 3%). Therefore, the control terminal can be programmed to arbitrarily restrict the number of injected control signals per minute based on any condition such as temperature or network fluctuations to maintain the primary function of the unit. Silence is effectively ignored by the receiving device and the power output stage of the transmitter if it is perfectly impedance matched to the network.”  See also Par. 0276. Koda also teaches that the signal is injected on intervals.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined measuring a physical characteristic of a network of elements such as power lines by injecting a signal and one point in the system and measuring the effect, frequency, or magnitude of the result at a different point in the system such as at a transformer or equivalent circuit where the measurement point equates a voltage drop to an admittance of the network element as in Koda with a system that injects or transmits signals at that are controlled at a certain time depending on temperature as in Haines in order to control the temperature and maintain the primary function of the unit. (Par. 0205). 


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: estimating a physical characteristic of a network element of claim 1, wherein the injected signal is a large signal that is injected when the DERs system is not in operation, the large signal having a frequency of less than 1 kHz and being greater than 10% of the power rating of the controllable asset 5 injecting the power signal.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Brooks (Chinese Doc. ID No. CN 106537715) teaches sensing a utility grid and measuring characteristics power quality by signal injection is largescale and for testing the influence of the specific implementation. (See abstract and Page 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/           Primary Examiner, Art Unit 2116